Name: Commission Implementing Regulation (EU) NoÃ 396/2013 of 30Ã April 2013 amending Regulation (EU) NoÃ 1014/2010 as regards certain requirements for the monitoring of CO 2 emissions from new passenger cars Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: land transport;  deterioration of the environment;  information technology and data processing;  organisation of transport;  technology and technical regulations
 Date Published: nan

 1.5.2013 EN Official Journal of the European Union L 120/1 COMMISSION IMPLEMENTING REGULATION (EU) No 396/2013 of 30 April 2013 amending Regulation (EU) No 1014/2010 as regards certain requirements for the monitoring of CO2 emissions from new passenger cars (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 443/2009 of the European Parliament and of the Council of 23 April 2009 setting emission performance standards for new passenger cars as part of the Communitys integrated approach to reduce CO2 emissions from light-duty vehicles (1), and in particular the first subparagraph of Article 8(9) thereof, Whereas: (1) On the basis of experience from the monitoring of CO2 emissions from new passenger cars in 2010 and 2011, Annex II to Regulation (EC) No 443/2009 was amended to simplify the collection of the relevant data and to provide manufacturers with the means to efficiently verify those data. (2) In order to provide for a coherent approach in the monitoring of CO2 emissions, it is appropriate to align Commission Regulation (EU) No 1014/2010 of 10 November 2010 on monitoring and reporting of data on the registration of new passenger cars pursuant to Regulation (EC) No 443/2009 of the European Parliament and of the Council (2) with the amendments made to Annex II to Regulation (EC) No 443/2009. (3) Regulation (EU) No 1014/2010 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Climate Change Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 1014/2010 is amended as follows: (1) in Article 3, paragraph 7 is replaced by the following: 7. Where a vehicle is equipped with axle tracks of different widths, the Member State shall report the maximum axle width under the parameters Track width steering axle  or Track width other axle  in the detailed monitoring data.; (2) Article 5 is replaced by the following: Article 5 Preparation of data by Member States When completing the detailed monitoring data, Member States shall include: (a) for each vehicle with specific emissions of CO2 of less than 50 g CO2/km, the number of vehicles registered without applying the multiplication factors laid down in Article 5 of Regulation (EC) No 443/2009; (b) for each vehicle designed to be capable of running on ethanol (E85) fuel, the specific emissions of CO2 without applying the 5 % CO2 emissions reduction granted to such vehicles in accordance with Article 6 of Regulation (EC) No 443/2009; (c) for each vehicle equipped with innovative technologies, the specific emissions of CO2 without taking into account the CO2 emissions reduction through innovative technologies granted in accordance with Article 12 of Regulation (EC) No 443/2009. The detailed monitoring data shall be reported with the precision set out in the table in Annex II to this Regulation.; (3) Article 7 is replaced by the following: Article 7 Vehicles not covered by EC type-approval 1. Where passenger cars are subject to national type-approval of small series in accordance with Article 23 of Directive 2007/46/EC or to individual approval in accordance with Article 24 of that Directive, Member States shall inform the Commission of the respective number of such cars registered in their territory, as specified in the first table in Part C of Annex II to Regulation (EC) No 443/2009. 2. Member States may complete the detailed monitoring data for the vehicles referred to in paragraph 1, and shall in that case use one of the following denominations instead of the name of manufacturer: (a) AA-IVA  for reporting vehicle types approved individually; (b) AA-NSS  for reporting vehicle types approved nationally in small series.; (4) Annexes I and II to Regulation (EU) No 1014/2010 are replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 140, 5.6.2009, p. 1. (2) OJ L 293, 11.11.2010, p. 15. ANNEX ANNEX I Data sources Parameter Certificate of conformity (Part I, Model A1, A2 or B, as appropriate, set out in Annex IX to Directive 2007/46/EC) Type-approval documentation (Directive 2007/46/EC) Manufacturer Section 0.5 Section 0.5 of Part I of Annex III Type-approval number and its extension Section 0.10 Type-approval certificate as specified in Annex VI Type Section 0.2 Section 0.2 of Part I of Annex III Variant Section 0.2 Part II of Annex III Version Section 0.2 Part II of Annex III Make Section 0.1 Section 0.1 of Part I of Annex III Commercial name Section 0.2.1 Section 0.2.1 of Part I of Annex III Category of the vehicle type-approved Section 0.4 Section 0.4 of Part I of Annex III Mass (kg) Section 13 Section 2.6 of Part I of Annex III (1) Specific CO2 emissions (g/km) (2) Section 49.1 Section 3 of Annex VIII Wheel base (mm) Section 4 Section 2.1 of Part I of Annex III (1) Track width steering axle  other axle (mm) Section 30 Section 2.3.1 and 2.3.2 of Part I of Annex III (3) Fuel type Section 26 (or 23) Section 3.2.2.1 of Part I of Annex III Fuel mode Section 26.1 (or 23.1) Section 3.2.2.4 of Part I of Annex III Engine capacity (cm3) Section 25 Section 3.2.1.3. of Part I of Annex III Electric energy consumption (Wh/km) Section 49.2 ANNEX II Table of data precision The required precision of the detailed monitoring data to be reported in accordance with Article 2: CO2 (g/km) Integer Mass (kg) Integer Wheel base (mm) Integer Track width steering axel  other axle (mm) Integer Emission reduction through innovative technologies (g/km) Rounded to the nearest one decimal place (1) In accordance with Article 3(8) of this Regulation. (2) In accordance with Article 3(4) of this Regulation. (3) In accordance with Article 3(7) and (8) of this Regulation.